Fearer, J. The complaint in this cause was filed on January 25, 1954, and attached to it was a purchase order, which was identified as claimant’s exhibit A. A bill of particulars and an order of the Court waiving the filing of brief and argument in said cause have also been filed. On March 12, 1954, a Report of the Division of Highways made by Earl McK. Guy, Engineer of Claims, verifying claimant’s exhibit A as a true and correct copy of purchase order No. F-98331 issued to The Texas Company by the State of Illinois, Department of Finance, Division of Purchases and Supplies, was filed. It is, therefore, the order of this Court that the claim in the amount of $172.42 be, and is hereby allowed.